DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on February 24, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 5-8, has canceled claim 3 and has newly added claims 17-21.  
Claims 1-2 and 4-21 remain pending in this application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added claim 18 includes the phrase “the refractive index distribution in the first cross section in the first direction is zero” that is confusing and indefinite since it is not clear what considered to be “zero” refractive index distribution.  Clarification and correction are 
The phrase “the virtual image display unit” recited in the newly added claim 21 is indefinite since this phrase lacks proper antecedent basis.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4, 6, 11-13 and 15-16 and newly added claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Christmas et al (US 2019/0041641 A1) in view of the patent issued to Walsh et al (PN. 5,812,233).
Claim 1 has been amended and claims 18-20 have been newly added to necessitate the new ground of rejection.  
Christmas et al teaches a display device that serves as the virtual image display device configured to display light of an image on a projection portion to display a virtual image (450, first polarization state toward the folding or second mirror (422) and is configured to exert a reflective action to reflect the display light, which is reflected by the folding or second mirror and is in a second polarization state opposite to the first polarization state toward the projection portion on an optical path, (please see paragraphs [0117]).  
This reference has met all the limitations of the claims.  It however does not teach explicitly that the first mirror is a diffractive optical element such that the reflective action of the display light of the second polarization also includes a diffractive action.  Walsh et al in the same field of endeavor teaches a polarization sensitive device that is comprised of a holographic optical element (10, Figures 1 and 2), which is a polarization selective mirror (please see column 3, lines 63-64), wherein the polarization selective mirror is comprised of a transmissive action part configured to exert a transmissive action of transmit therethrough a light of a first polarization state (20, Figure 2) and a diffractive and reflective action part (10) that is configured to exert a diffractive and reflective action to diffract and reflect the light having a second polarization state (22) that is opposite to the first polarization state, (please see column 3 line 48 to column 4, line 8).  It would then have been obvious to one skilled in the art at the time invention was made to apply the teachings of Walsh et al to use a holographic polarization sensitive mirror to transmit light of a first polarization state and reflect and diffract light of a holographic nature that would achieve the polarization selective reflection/transmission function with more accuracy and efficiency, (due to the high selectivity nature of holographic element).  
Claim 1 has been amended to include the phrase “the display light in the first polarization state is a linearly polarized light polarized in a first direction, the display light in the second polarization state is a linearly polarized light polarized in a second direction orthogonal to the first direction”.  
Both Christmas et al and Walsh et al teaches that the first polarization state and the second polarization state are orthogonal to each other.  Walsh et al further teaches that the first polarization state and second polarization state are linear polarization states, (please see Figure 2).   
Claim 1 has been amended to include the phrase “the diffraction optical element has a medium layer formed of a medium having a birefringence, the transmissive action part has a refractive index distribution in a first cross section including the first direction in the medium layer and the diffractive and reflective action part has a refractive index distribution in a second cross section including the second direction in the medium layer”.  
Walsh et al teaches that the holographic or diffractive polarization selective mirror is comprised of a medium layer formed of medium (10, Figures 1 and 2) of photopolymer having a birefringent, (please see column 3, lines 65-67), wherein the medium (10) serves as the diffractive and reflective action part that has a refractive index distribution (or refractive index grating with repeated diffractive distribution pattern) in a second cross including a second direction in the medium layer (10, please see column 3, line 63 to column 4, line 5).  Walsh et al uniform refractive index distribution in a first cross section including a first direction in the medium layer (i.e. in the direction of each refractive index grating).  
With regard to claim 2, Christmas et al teaches that the first mirror is a curved mirror that may exert an enlargement action on the display light to enlarge the image.  In light of Christmas et al the polarization selective mirror of the cited Walsh et al may be modified to also include the enlargement action.  
With regard to claim 4, Christmas et al teaches that the display light in the first polarization state in the first direction and the display light in the second polarization state is in a second direction orthogonal to the first direction.  This reference does not teach explicitly that the polarization states are linearly polarization states.  Walsh et al teaches that the first polarization state and the second polarization state may be of linearly polarization states that are orthogonal to each other, (please see Figure 2).  Walsh et al teaches that the holographic or diffractive polarization selective mirror is comprised of a second medium layer formed of photopolymer having a birefringent (10, Figures 1 and 2, please see column 3, lines 65-67), wherein the medium (10) serves as the diffractive and reflective action part that has a refractive index distribution (or refractive index grating with repeated diffractive distribution pattern) in a second cross including a second direction in the medium layer (10, please see column 3, line 63 to column 4, line 5).  Walsh et al also teaches to include a first medium (16) has a transmissive action part (16) that has a uniform refractive index distribution in a first cross section including a first direction in the medium layer (i.e. in the direction of each refractive index grating).  The second medium layer (10) is stacked on the first medium layer (16, Figures 1 and 2).  

With regard to claim 11, as shown in Figure 11 of Christmas et al, in a cross section taken along the vertical plane, the display light incident in the second polarization state is emitted from the folding or second mirror (422) toward the first mirror (1121) at an incident angle, the display light which is reflected by the first mirror is emitted toward the projection portion at a reflection angle, (please see Figure 11).  This reference however does not teach explicitly that the incident angle is greater than the reflection angle.  In light of the Walsh et al by making the first mirror a diffractive polarization selective mirror (10 or 26, Figures 1-3), the reflection angle of the reflected and diffracted light from the diffractive polarization selective mirror may be made to be different or smaller than the incident angle for the benefit of allowing the reflected and diffracted light be directed to desired direction for projection.  
With regard to claims 12-13, as shown in Figure 11 of Christmas et al, a quarter wave plate (1101) serves as the polarization state conversion element is placed between the polarization selective mirror (1121) and the folding mirror (422) and configured to convert the display light in the first polarization state to the second polarization.  With regard to claim 13, it is either implicitly true or obvious modification by one skilled in the art to make the quarter wave plate being adhered to a reflective surface of the folding mirror (422).  
With regard to claim 15, Christmas et al teaches that the folding mirror or the second mirror (422, Figure 11) has a reflection surface in a convex shape.  
With regard to claim 16, Walsh et al teaches that the polarization selective mirror may be a hologram element, (please see column 3, lines 48-62).  
With regard to newly added claim 18, Walsh et al teaches that the refractive index distribution of the transmissive action part (16) is uniform which means that the refractive index distribution in the first cross section in the first direction is “zero”.  
With regard to newly added claim 19, Walsh et al (in light of Christmas et al) teaches that the transmissive action part of the polarization sensitive device may be configured to transmit therethrough the display light, which is incident from the display unit and is in a first polarization state, toward the folding mirror, as in the first polarization state.  The diffractive and reflective action part may be configured to exert the diffractive and reflective action to diffract the reflect the display light, which may be reflected from the folding mirror (420, in light of Christmas et al), and is in a second polarization state opposite to the first polarization state toward the projection portion on an optical path in the second polarization state.  
With regard to newly added claim 20, Walsh et al teaches that the transmissive action part (16) is configured to transmit therethrough the display light in the first polarization state and to refract therethrough the display light in the first polarization state.  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al and Walsh et al  as applied to claim 1 above, and further in view of the US patent issued to Mukawa (PN. 6,137,602).
The virtual image display device taught by Christmas et al in combination with the teachings of Walsh et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 5, these references do not teach explicitly that the refractive index distribution in the second cross section is defined by concentric ring-shaped interference fringe.  Mukawa in the same field of endeavor teaches a reflection hologram wherein the interference .  

Claims 7, 8, and 9-10 and newly added claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al and Walsh et al  as applied to claim 1 above, and further in view of the US patent application publication by Kumasawa et al (US 2006/0181769 A1).
The virtual image display device taught by Christmas et al in combination with the teachings of Walsh et al as described in claim 1 above has met all the limitations of the claim.  
With regard to amended claims 7-8 and newly added claim 17, these references does not teach explicitly that the refractive index distribution in the first section is defined by interference fringes in the refractive index modulation direction and the transmission action part is configured to exert a diffractive action on the display light.  Kumasawa et al in the same field of endeavor teaches a screen (10, Figures 5 and 6) that is comprised of a hologram or diffraction layer (12a) that has interference fringes that is capable of diffracting the transmitted light having a first polarization, (please see paragraphs [0066] to [0070]).  It would then have been obvious to one skilled in the art to apply the teachings of Kumasawa et al to include a hologram or diffractive layer for the transmission action portion for the benefit of allowing the transmitted display light having the first polarization state to be also diffracted in a desired direction.  

With regard to claim 10, in the cross section taken along vertical plane, (as shown in Figure 11 of Christmas et al) the display light which is diffracted and reflected by the diffractive optical element (in light of Walsh et al) is emitted toward the projection portion at a reflection angle and a sum of the incident angle (on an upper surface with respect to the normal line) and the reflection angle is 90 degrees or more.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christmas et al and Walsh et al  as applied to claims 1 and 12 above, and further in view of the US patent issued to Rallison (PN. 5,903,396).
The virtual image display device taught by Christmas et al in combination with the teachings of Walsh et al as described in claim 1 above has met all the limitations of the claim.  
With regard to claim 14, Christmas et al teaches that the quarter wave plate (1101, Figure 11) may be close to or implicitly adhered to the surface of the folding or second mirror (422) however these references do not teach that the polarization state conversion element or the quarter wave plate is adhered to a surface of the diffractive optical element on a side of the .  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Christmas et al (US 2019/0041641 A1) in view of the US patent application publication by Kumasawa et al (US 2006/0181769 A1) and patent issued to Walsh et al (PN. 5,812,233).
Claim 21 has been newly added to necessitate the new grounds of rejection.  
Christmas et al teaches a display device, serves as the virtual image display device, configured to display light of a projection portion to display a virtual image to be visible wherein the virtual image display device comprises a picture generating unit (1010, Figure 11) serves as the display unit configured to emit a display light, a first mirror (1021) configured to exert an action on the display light and a folding mirror or a second mirror (422) on an opposite side of the first mirror from the display unit and configured to reflect the display light.  The first mirror, (1021), comprises a transmissive action part, that is configured to exert a transmissive action to transmit therethrough the display light, which is incident from the display unit and is in the first polarization state toward the folding or second mirror (422) and the first mirror (1021) comprises a  reflective action part that is configured to exert a reflective action to reflect the display light, second polarization state opposite to the first polarization state toward the projection portion on an optical path, (please see paragraphs [0117]).  
This reference has met all the limitations of the claim.  It however does not teach explicitly that the reflective action part of the first mirror is diffractive and reflection action and the transmissive action part has a refractive index distribution defined by interference fringes modulation in a refractive index modulation direction.  
Kumasawa et al in the same field of endeavor teaches a transmitting-reflecting projection screen that is comprised of a transmissive action part (12a, Figures 3-6) that transmits therethrough the light incident from a display unit that is in the first polarization state and a diffractive and reflective action part (11a and 17, Figures 3-6) to exert a diffractive and reflective action of diffract and reflect the display light in a second polarization state.  Kumasawa et al teaches that the first polarization state and the second polarization state are orthogonal to each other and they may each be of linearly polarization state or circularly polarization state, (please see paragraph [0015]).  Kumasawa et al teaches that the transmissive action part and the diffractive and reflective action part may each comprises a volume hologram, (please see paragraph [0102]), that implicitly has a refractive index distribution in a specific cross section according to the interference fringes.  
It would then have been obvious to one skilled in the art to apply the teachings of Kumasawa et al to make both the transmissive action part and the reflective action part of the first mirror of Christmas et al to each comprises a volume hologram (which implicitly has refractive index distribution) for the benefit of achieving the polarization selective reflection/transmission function with more accuracy and efficiency, (due to the high selectivity 
These references however do not teach explicitly that the diffractive optical element has a medium that has birefringence.  Walsh et al in the same field of endeavor teaches a holographic or diffractive polarization selective mirror is comprised of a medium layer formed of medium (10, Figures 1 and 2) of photopolymer having a birefringent, (please see column 3, lines 65-67), wherein the medium (10) serves as the diffractive and reflective action part that has a refractive index distribution (or refractive index grating with repeated diffractive distribution pattern) in a cross section including a direction in the medium layer (10, please see column 3, line 63 to column 4, line 5).  It would then have been obvious to one skilled in the art to apply the teachings of Walsh et al to modify the volume hologram layer of the diffractive and reflective action part of Kumasawa et al to include a birefringent medium to enhance the polarization property of the part.  
Response to Arguments
Applicant's arguments filed on February 24, 2022 have been fully considered but they are not persuasive. The newly amended and newly added claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant’s arguments concerning the cited Walsh et al, applicant being one skilled in the art must understand that the combination of the photopolymer (10) and the layer (16, Figure 1-3), has the identical function of the diffractive optical element of the instant application, namely it transmits light of a first polarization state and reflect light of a second reflected by the combination and the light is then in the second polarization state.  



    PNG
    media_image1.png
    290
    813
    media_image1.png
    Greyscale



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872